      Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 1 of 68




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 Tonya Louise Cole,                      )
                                         )
       Plaintiff,                        ) Civil Action File No.:
                                         )
 v.                                      )
                                         )
 Equifax Information Services LLC,       )              COMPLAINT
                                         )    WITH JURY TRIAL DEMAND
       Defendant.                        )
                                         )

                         PRELIMINARY STATEMENT


      Under the Fair Credit Reporting Act, 15 U.S. Code § 1681, et seq., consumer

reporting agencies are charged with two primary duties: the duty to follow

reasonable procedures to assure maximum possible accuracy of information when

preparing consumer reports; and, the duty to reasonably reinvestigate consumers’

disputes of inaccurate information, and then appropriately correct or modify the

disputed information. A consumer reporting agency’s duty to reasonably

reinvestigate consumers’ disputes of inaccurate information explicitly includes the

duty to notify the furnisher of the disputed information. This is because the furnisher

of the disputed information stands in a far better position to make a thorough

investigation of the disputed information than the credit reporting agency.

                                          1
      Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 2 of 68




      Equifax Information Services LLC is a consumer credit reporting agency.

Equifax Information Services LLC “plays an essential role in the global economy

by helping financial institutions, companies, employees, and government agencies

make critical decisions with greater confidence.”1 This includes “serving customers

globally.” Equifax Information Services LLC in involved in 24 countries across the

world. 2

      Plaintiff has a legally protected interest in Equifax Information Services LLC

maintaining information concerning Plaintiff’s credit worthiness, credit standing,

credit capacity, character, and general reputation, in a manner which is fair and

equitable to Plaintiff, with regards to the confidentiality, accuracy, and relevancy of

that information. 15 U.S.C. § 1681 (“Congressional findings and statement of

purpose”).

      This case arises from Equifax Information Services LLC’s violation of

Plaintiff’s legally protected interest and Equifax Information Services LLC’s

widespread pattern and practice of willfully disregarding its duties under the FCRA,

including, but not limited to:




1
 See, https://www.equifax.com/newsroom/ (accessed January 15, 2021).
2
 See, https://www.equifax.com/about-equifax/company-profile/ (accessed January
15, 2021).
                                      2
Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 3 of 68




    • Disregarding balances and other information reported by furnishers of

       credit information, and instead inserting false, manufactured balance

       information in consumer reports, and publishing said false information

       to third parties, in willful violation of its FCRA-mandated duty to

       follow reasonable procedures to ensure maximum possible accuracy of

       information when preparing consumer reports;

    • Failing to appropriately reinvestigate information disputed by

       consumers, in willful violation of its FCRA-mandated duty to conduct

       reasonable reinvestigations of consumers’ disputes;

    • Failing to notify furnishers of disputed information of consumers’

       disputes, in willful violation of its FCRA-mandated duty to do so;

    • Improperly deleting disputed tradeline information, in willful violation

       of its duties imposed by the FCRA;

    • Failing to provide consumers with prompt notice of the deletion of

       disputed tradeline information by telephone, in willful violation of its

       duties imposed by the FCRA;

    • Failing to provide consumers with a description of the procedures used

       to determine the accuracy and completeness of disputed information,

       in willful violation of its duties imposed by the FCRA; and

                                   3
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 4 of 68




           • Failing to provide consumers with the business name, address, and

             telephone number of any furnisher of information contacted in

             connection with the disputed information, in willful violation of its

             duties imposed by the FCRA.

                                     PARTIES


      1.    Plaintiff, Tonya Louise Cole, is a natural person who resides in Gwinnett

County, Georgia.

      2.    Plaintiff is an individual and is, therefore, a “consumer” as that term is

defined by 15 U.S.C. § 1681a(c).

      3.    Defendant, Equifax Information Services LLC (hereinafter “Equifax”),

is a limited liability corporation formed under the laws of the State of Georgia.

Equifax may be served with process via its registered agent, Lisa Stockard, at 1550

Peachtree Street Northwest, Atlanta, Georgia 30309.

      4.    Equifax regularly assembles and/or evaluates consumer credit

information for the purpose of furnishing consumer reports to third parties and uses

interstate commerce to prepare and/or furnish the reports. Accordingly, Equifax is a

“consumer reporting agency” as that term is defined by 15 U.S.C. § 1681a(f).




                                          4
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 5 of 68




                         JURISDICTION AND VENUE



      5.    This Court has federal question jurisdiction over Plaintiff’s Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq., claims pursuant to 15 U.S.C. §

1681p and 28 U.S.C. § 1331.

      6.    This Court has personal jurisdiction over Equifax, pursuant to O.C.G.A.

§ 9-10-91(1), because Equifax frequently and routinely conducts business in the

State of Georgia, including the conduct complained of herein.

      7.    Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district. Pursuant to LR 3.1B(3), N.D.Ga., venue is proper in

the Atlanta Division because Equifax maintains an agent for service of process

within the Atlanta Division.

               Factual Allegations Regarding Plaintiff’s Mortgage
      8.    On or about April 1, 2016, Plaintiff obtained a loan from Quicken Loans

Inc. (hereinafter “Quicken”) for the original principal amount of $91,425.00 (the

“Mortgage”).




                                         5
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 6 of 68




      9.    The Mortgage is collateralized by residential real property located at 990

Harbins Road, Unit 4C, Norcross, Georgia 30093, as evidenced by the Security Deed

recorded at Deed Book 54218, Page 401, in the Superior Court of Gwinnett County.

      10. Quicken regularly and in the ordinary course of business furnishes

information to one or more consumer reporting agencies about consumer

transactions, such as Plaintiff’s transactions at issue in this lawsuit and described

herein, and is, therefore, a “furnisher” as that term is used in 15 U.S.C. §§ 1681i and

1681s-2.

           Factual Allegations Regarding Plaintiff’s Bankruptcy Case


      11. On February 8, 2019, Plaintiff filed a Chapter 13 Voluntary

Bankruptcy Petition in the United States Bankruptcy Court for the Northern

District of Georgia, Atlanta Division, Case Number 19-52243 (the “Bankruptcy

Case”).

      12. In Schedule D of her Bankruptcy Petition, Plaintiff listed Quicken as

having a secured claim for the Mortgage in the amount of 52,066.60.

      13. On March 28, 2019, Plaintiff filed her Chapter 13 Plan in accordance

with 11 U.S.C. § 1322(b)(5), providing for the cure of any then-deficiency and the

direct payment of all future Mortgage payments by Plaintiff to Quicken.

      14. On June 12, 2019, Plaintiff’s Plan was confirmed.
                                          6
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 7 of 68




      15. Quicken was served with a copy of the Confirmation Order on June 14,

2019, by the Bankruptcy Noticing Center.

      16. Plaintiff’s Confirmed Plan does not call for the surrender of the

collateral securing the Mortgage owing to Quicken, and Plaintiff has not surrendered

the collateral securing the Mortgage owing to Quicken.

      17. Accordingly, Plaintiff is not seeking a discharge of her Mortgage.

Indeed, the Mortgage is not subject to discharge pursuant to 11 U.S.C. § 1328(a)(1).

See, In re Duke, 447 B.R. 365 (Bankr. M.D. Ga. 2011).

      18. The Bankruptcy Case is currently pending, and Plaintiff continues

continue to substantially perform under the terms of her Confirmed Plan and the

underlying Mortgage note.

      19. Quicken continues to hold and or service Plaintiff’s Mortgage, and

Plaintiff continues to materially perform per the terms of the Mortgage note.

      20. The balance of Plaintiff’s Mortgage is not $0.00.

      21. Plaintiff’s Mortgage is not closed.

               Factual Allegations Regarding Consumer Reports
                       Containing Incorrect Information

      22.   The term “consumer report” means any written, oral, or other

communication of any information by a consumer reporting agency bearing on a

consumer’s credit worthiness, credit standing, credit capacity, character, general
                                        7
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 8 of 68




reputation, personal characteristics, or mode of living which is used or expected to

be used or collected in whole or in part for the following: a factor in establishing the

consumer’s eligibility for credit or insurance to be used primarily for personal,

family, or household purposes; employment purposes; a credit transaction involving

the consumer on whom the information is to be furnished and involving the

extension of credit to; the review or collection of an account of the consumer; the

underwriting of insurance involving the consumer; determination of the consumer’s

eligibility for a license or other benefit granted by a governmental instrumentality

required by law to consider an applicant’s financial responsibility or status; used by

a potential investor or servicer, or current insurer, in connection with a valuation of,

or an assessment of the credit or prepayment risks associated with, an existing credit

obligation; used by a person who otherwise has a legitimate business need for the

information; used in connection with a business transaction that is initiated by the

consumer; to review an account to determine whether the consumer continues to

meet the terms of the account; and/or used by executive departments and agencies

in connection with the issuance of government-sponsored individually-billed travel

charge cards. 15 U.S.C. §§1681a(d)(1) and 1681b(a)(3).

      23.    The terms “consumer report,” “credit report,” and “consumer credit

report” are used synonymously herein.

                                           8
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 9 of 68




      24.      The reporting of consumer credit information, by credit reporting

agencies (“CRAs”) and data furnishers, is the foundation of credit risk scoring and

impacts the financial lives of consumers in innumerable ways, including the

availability and cost of credit, housing opportunities, leasing prospects, insurance

availability and cost, utility service, and even employment. Approximately two

million consumer reports are issued by credit bureaus each day. See,

Robert B. Avery, Paul S. Calem, and Glenn B. Canner, Federal Reserve Board,

Division of Research and Statistics, and Raphael W. Bostic, University of

Southern California, An Overview of Consumer Data and Credit Reporting

(February 2003), p 48-49, available at

https://www.federalreserve.gov/pubs/bulletin/2003/0203lead.pdf

(accessed November 16, 2017).

      25.      In 2012, the Federal Trade Commission conducted a study regarding

consumer credit reporting errors, and determined that anywhere from 10 to 21

percent of consumers have confirmed errors on their consumer reports. Federal

Trade Commission, Report to Congress Under Section 319 of the Fair and Accurate

Credit Transactions Act of 2003 (December 2012), p iv of Executive Summary,

available at



                                         9
       Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 10 of 68




https://www.ftc.gov/sites/default/files/documents/reports/section-319-fair-and-

accurate-credit-transactions-act-2003-fifth-interim-federal-trade-

commission/130211factareport.pdf (accessed November 16, 2017).

        26.    The FTC study found that not only do these errors adversely affect

consumers’ credit scores, but the estimated proportion of reports and consumers who

experience a positive credit score change resulting from the correction of these

errors is higher than previous estimates from the credit reporting industry. Id.

        27.    There is no established rule or threshold for classifying the significance

of a credit score change as minor or major, because the impact of a change in score

is dependent on the current score. That is, a twenty-five-point change in a credit

score that keeps the consumer in a particular credit risk category may not have a

large impact on the person’s likelihood of receiving credit. However, a one-point

change in credit score that moves the consumer from one risk tier to the next may

have a large impact on the consumer’s access to credit or the products and rates the

consumer is able to secure. Id. at i.

        28.    Consistent with FTC study, the Fair Isaac Corporation states that

inaccurate or incorrect information on a consumer’s credit report can hurt their score.

See,          https://www.myfico.com/credit-education/questions/fix-errors-on-credit-

report/ (accessed November 16, 2017).

                                           10
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 11 of 68




   Factual Allegations Regarding the Consumer Credit Reporting Industry,
               Reporting Standards, and Disputed Information

      29.    The Consumer Data Industry Association (“CDIA”) is an international

trade association, representing over 140 members involved in credit reporting,

mortgage reporting, check verification, tenant and employment screening, collection

services, and fraud verification services, and the CDIA is active in both federal and

state legislative affairs, public relations, education, and the promulgation of industry

standards.

      30.    Because consumer credit reporting information is such sensitive data

that has far reaching implications for most, if not all, consumers, the CDIA works

together with CRAs to develop, maintain and enhance industry-standard reporting

formats and guidelines.

      31. In cooperation with Trans Union LLC, Equifax Information Services,

LLC, Experian Information Solutions, Inc., and Innovis Data Solutions, Inc., the

CDIA publishes the Metro 2 (“Metro 2”) reporting standards to assist data furnishers

with their compliance requirements under the FCRA. CDIA’s reporting products are

used in more than nine billion transactions each year.

See, http://www.cdiaonline.org/about/index.cfm?unItemNumber=515.

      32. The uniform adoption and implementation of the Metro 2 standards is

the primary vehicle by which CRAs and data furnishers ensure that they are in
                                   11
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 12 of 68




compliance with their duties to ensure that they maintain complete and accurate

information under the FCRA.

      33. The Metro 2 standards provide uniformity in the reporting and

interpretation of credit data, including credit risk scoring.

      34. Equifax has actual knowledge that entities reviewing consumer reports

prepared by Equifax reasonably presume that Equifax has complied with CDIA

guidelines and Metro 2 standards in compiling and reporting the data in those

consumer reports.

      35. § 1681i(a)(5)(D) of the FCRA requires CRAs to implement an

automated reinvestigation system through which furnishers of information to a CRA

may report the results of a reinvestigation that finds incomplete or inaccurate

information in a consumer’s file to other CRAs.

      36. To comply with the automated dispute reinvestigation requirements of

the FCRA, the three national CRAs (Trans Union LLC, Equifax Information

Services, LLC, Experian Information Solutions, Inc.) along with Innovis Data

Solutions, Inc. developed and implemented a browser-based software system that

allows the CRAs to electronically notify furnishers easily and quickly of disputed

credit reporting information, and for furnishers to easily and quickly respond to such

disputes following investigation. The system is commonly referred to as e-OSCAR

                                           12
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 13 of 68




(Online Solution for Complete and Accurate Reporting) and was designed to be

Metro 2 compliant.

See, http://www.e-oscar.org/.

      37. The e-OSCAR system primarily supports Automated Credit Dispute

Verification (“ACDV”) and Automated Universal Dataform (“AUD”) processing,

as well as other various related data reporting processes.

      38. ACDVs are notifications initiated by a CRA, and transmitted to a

furnisher, in response to a consumer dispute, and are the primary method the CRAs

use to fulfill their statutory obligation to notify furnishers of disputed information of

consumers’ disputes.

      39. Equifax has actual knowledge that entities reviewing consumer reports

prepared by Equifax reasonably presume that Equifax has complied with its duties

under § 1681e in compiling and reporting data with maximum possible accuracy in

consumer reports.

      40. Equifax has actual knowledge that entities reviewing consumer reports

prepared by Equifax reasonably presume that Equifax has complied with its duties

under § 1681i in correcting disputed information and thus maintaining the maximum

possible accuracy of data reported in consumer reports.



                                           13
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 14 of 68




   Factual Allegations Regarding Consumer Reports Containing Incorrect
                   Information, and the Impact on Scoring

      41. The Fair Isaac Corporation credit risk scoring system, commonly

referred to as FICO, is the leading credit scoring system, and utilizes data reported

by credit reporting agencies. See, https://www.myfico.com/credit-education/credit-

scores/ (accessed November 16, 2017).

      42. The Fair Isaac Corporation uses the data in consumer reports to calculate

consumers’ credit scores (also known as credit risk scores). Id.

      43. The term “credit score” is a numerical value or a categorization derived

from a statistical tool or modeling system used by a person who makes or arranges

a loan to predict the likelihood of certain credit behaviors, including default.

Consumer Financial Protection Bureau, Supervision and Examination Manual,

Version 2 (October 2012), p. 53, available at

http://files.consumerfinance.gov/f/201210_cfpb_supervision-and-examination-

manual-v2.pdf (accessed November 16, 2017).

      44. FICO scores are calculated from five main categories of credit data in a

consumer’s credit report. Those categories, and their weighted values, are as follows:

payment history accounts for 35% of a consumer’s FICO score; debt/amounts owed

accounts for 30% of a consumer’s FICO score; age/length of credit history accounts

for 15% of a consumer’s FICO score; new credit/recent inquiries accounts for 10%
                                      14
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 15 of 68




of a consumer’s FICO score; and, mix of accounts/types of credit accounts for 10%

of a consumer’s FICO score. See, www.myfico.com/credit-education/whats-in-your-

credit-score/.

      45. Payment history is the most important aspect of a consumer’s credit

score, because it shows how the consumer has managed their finances, including any

late payments. Credit history is also very important, as it demonstrates how long the

consumer has been managing their accounts, when their last payments were made,

and any recent charges. See, https://www.transunion.com/credit-score (accessed

November 16, 2017).

      46. The cost of credit (e.g., interest rates, fees, etc.), the availability of credit,

ratings for insurance products, and even unsolicited credit offers, such as the

opportunity to refinance a mortgage at a lower interest rate, extended financing

periods and lower rate auto loans, and even zero-percent financing credit offers for

in-store credit lines, are all, by and large, driven by a consumer’s credit score.

      47. Inaccurate or incorrect credit reporting very often results in a lower

FICO and other credit scoring model scores, and thus higher costs of credit,

diminished opportunity, and less purchasing power for consumers.

      48. Incorrectly reporting the tradeline of a mortgage—that has a balance that

the consumer is making regular payments on—with a $0 balance, adversely affects

                                           15
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 16 of 68




the consumer’s FICO score, as it excludes any recent positive payment history

associated with that mortgage, it alters the age/length of credit history, and it alters

the mix of accounts/types.

      49. The improper deletion of the tradeline of a mortgage—that has a balance

that the consumer is making regular payments on—adversely affects the consumer’s

FICO score, as it excludes all positive payment history associated with that

mortgage, it alters the age/length of credit history, and it alters the mix of

accounts/types.

      50. Other entities that regularly review consumer reports, and use the data

contained therein, are insurance companies.

      51. Insurance companies use a scoring mechanism which is similar to, but

distinct from, the “credit score” used by creditors.

      52. Credit-based insurance scores, like credit scores themselves, are

numerical summaries of consumers’ credit histories; credit-based insurance scores

are typically calculated using a multitude of information, including but not limited

to the length and age of credit history, and the use of certain types of credit. Federal

Trade Commission, Credit-Based Insurance Scores: Impacts on Consumers of

Automobile Insurance (July 2007), p. 11, available at



                                          16
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 17 of 68




https://www.ftc.gov/sites/default/files/documents/reports/credit-based-insurance-

scores-impacts-consumers-automobile-insurance-report-congress-federal-

trade/p044804facta_report_credit-based_insurance_scores.pdf

(accessed November 16, 2017). As cited in Ins. Inst. V. Commissioner, 486 Mich.

370, 785 N.W.2d 67 (2010).

      53. Credit-based insurance scores evolved from traditional credit scores,

and all major automobile insurance companies use credit-based insurance scores in

some capacity; insurers use these scores to assign consumers to risk pools and to

determine the premiums that they pay. Id., at 22.

      54. Homeowner’s insurance companies also use credit scores to decide

whether to issue policies, and on what terms. A higher credit score is taken to mean

that a consumer is less of a risk, which, in turn, means the consumer is more likely

to be able to obtain insurance, and pay less for it.

See, https://www.consumer.ftc.gov/articles/0152-credit-scores.

      55. The National Association of Insurance Commissioners (NAIC) is the

U.S. standard-setting and regulatory support organization created and governed by

the chief insurance regulators from the 50 states, the District of Columbia and five

U.S. territories. See, http://www.naic.org/index_about.htm.



                                          17
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 18 of 68




      56. The NAIC, advises consumers who find errors on their credit reports to

contact the credit reporting company to have the errors corrected, as the errors can

affect the consumer’s credit-based insurance score. National Association of

Insurance Commissioners, Credit-Based Insurance Scores: How an Insurance

Company Can Use Your Credit to Determine Your Premium, available at

http://www.naic.org/documents/consumer_alert_credit_based_insurance_scores.htm.

      57. Payment history, credit history length, and credit mix (the types of credit

a consumer has, such as credit cards, a mortgage, auto loans, etc.) account for 60%

of a consumer’s credit-based insurance score. Id.

      58. Incorrectly reporting the tradeline of a mortgage—that has a balance that

the consumer is making regular payments on—with a $0 balance adversely affects

the consumer’s credit-based insurance score, as it excludes any positive payment

history associated with that mortgage, it misrepresents the credit history length, and

it misrepresents the credit mix.

      59. The improper deletion of the tradeline of a mortgage—that has a balance

that the consumer is making regular payments on—adversely affects the consumer’s

credit-based insurance score, as it excludes any positive payment history associated

with that mortgage, it misrepresents the credit history length, and it misrepresents

the credit mix.

                                         18
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 19 of 68




              Factual Allegations Regarding Reporting by Equifax


      60. On or about November 15, 2019, Plaintiff obtained a copy of her

consumer report as published by Equifax.

      61. Plaintiff’s Equifax consumer report contained factually false,

derogatory information published and reported by Equifax. Specifically, Equifax

reported that Plaintiff’s Mortgage owing to Quicken had a blank balance and was

reporting a status of closed. In addition to the foregoing factual inaccuracies, the

tradeline included language that, when read in conjunction with the false blank

balance, created the misleading impression that the Mortgage had been discharged

in Plaintiff’s Bankruptcy Case.

      62. A true and correct copy of the Quicken tradeline at issue appeared in

Plaintiff’s report as follows:




                                        19
    Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 20 of 68




      63. Because Plaintiff’s Mortgage is not closed, and because Plaintiff

continues to make payments pursuant to the Mortgage note, the foregoing derogatory

information was inaccurate, misleading, and false.

      64. Upon information and belief, Equifax’s reporting of the Quicken

tradeline with a blank balance and a status of closed was not reflective of the

accurate, factually correct balance that Quicken reported to Equifax.

      65. Upon information and belief, Equifax manufactured the false,

derogatory closed status.

      66. Upon information and belief, Equifax has published this false,

derogatory information to third parties, including but not limited to the following:




                                        20
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 21 of 68




LexisNexis on April 1, 2019; LexisNexis on August 16, 2019; Midnight on August

22, 2019; and CIC/Experian Reports on February 5, 2020.

      67. In a letter dated March 30, 2020, Plaintiff disputed the inaccurate and

misleading information directly to Equifax. Plaintiff identified the inaccurate and

misleading information, advised Equifax of the specific facts that rendered the

disputed reporting inaccurate and misleading, and informed Equifax that the

inaccurate and misleading information was harming Plaintiff’s credit rating. The

relevant portion of Plaintiff’s dispute is reproduced below.




      68. In support of her dispute, Plaintiff included with the dispute to Equifax

a copy of her Chapter 13 Bankruptcy Plan, a copy of the Order Confirmting

Plaintiff’s Chapter 13 Bankruptcy Plan, a copy of Quicken’s Proof of Claim, and a

copy of Quicken’s Notice of Mortgage Payment Changes.

      69. Pursuant to 15 U.S.C. § 1681i, Equifax had a duty to notify Quicken of

Plaintiff’s dispute within five business days of receiving the dispute, to forward all

                                         21
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 22 of 68




relevant information and any documents included with Plaintiff’s dispute for

Quicken to review, to conduct a reasonable reinvestigation of the disputed

information, and to thereafter correct the tradeline or delete it from Plaintiff’s

consumer file.

        70. In a document dated May 6, 2020, Equifax requested documents of

identification from Plaintiff before sending a response to her dispute.

        71. On or about June 10, 2020, Plaintiff resubmitted her dispute to Equifax

along with a copy of her driver’s license and a copy of her social security card.

        72. Plaintiff resubmitted her June 10, 2020 dispute with tracking number

9171 9690 0935 0231 4745 23.

        73. Plaintiff’s resubmitted dispute was delivered to Equifax on June 14,

2020.

        74. In a document dated June 18, 2020, only four days after the receipt of

Plaintiff’s dispute, Equifax advised Plaintiff that it had researched her dispute and

provided a revised report that reflected its findings.

        75. The reinvestigation report simply deleted the entire tradeline for the

Quicken Mortgage account. The relevant portion of that reinvestigation is

reproduced below.



                                          22
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 23 of 68




      76. Upon information and belief, Equifax did not notify Quicken of

Plaintiff’s dispute within five business days of receiving the dispute.

      77. Upon information and belief, Equifax did not forward all relevant

information and the documents included with Plaintiff’s dispute for Quicken to

review.

      78. Upon information and belief, Equifax did not perform any

reinvestigation of Plaintiff’s dispute, under either standard procedures or “Expedited

Dispute Resolution” procedures, as described by § 1681i(a)(8), but instead simply

deleted the entire tradeline for the Quicken Mortgage account.

      79. Plaintiff’s dispute was neither frivolous nor irrelevant.

      80. Equifax did not inform Plaintiff that it had determined the dispute was

frivolous or irrelevant.

      81. Equifax did not identify any additional information required to

investigate Plaintiff’s dispute.

      82. Equifax did not call Plaintiff regarding the Quicken tradeline deletion,

as required for an “Expedited Dispute Resolution” under § 1681i(a)(8).

      83. However, Equifax did inform Plaintiff) of her right to request a

description of the procedure used to determine the accuracy and completeness of the

disputed information, including the business name and address of any furnisher of

                                          23
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 24 of 68




information contacted in connection with such information and the telephone

number of such furnisher, if reasonably available, in accordance with §

1681i(a)(6)(B)(iii).

      84. On or about August 5, 2020, Plaintiff caused a letter to be sent to Equifax

(the “Procedures Request”), requesting a description of the procedures Equifax used

to determine the accuracy and completeness of the disputed Quicken Mortgage

information in Plaintiff’s credit file and on her consumer report.

      85. Plaintiff’s August 5, 2020 letter also specifically requested that Equifax

provide the business name, address, and telephone number of any furnisher of

information that Equifax contacted in connection with the information in Plaintiff’s

credit file and on her consumer report.

      86. While Plaintiff was aware of an address for Quicken, and included that

address in Plaintiff’s dispute, data furnishers often maintain multiple addresses, and

Plaintiff sought to determine the specific address at which Equifax actually

contacted Quicken in connection with Plaintiff’s dispute.

      87. Equifax had an affirmative duty to provide Plaintiff with the requested

business name and contact information not later than 15 days after receiving

Plaintiff’s request pursuant to 15 U.S.C. § 1681i(a)(7).



                                          24
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 25 of 68




      88. Equifax was not relieved of this duty simply because Plaintiff had an

address for Quicken, and had included that address in Plaintiff’s dispute.

      89. On September 1, 2020, Equifax replied to Plaintiff’s Procedures Request

with a nonresponsive form letter (the “Form Letter”).

      90. A reproduction of the relevant portion of the Form Letter appears as

follows:




      91. 15 U.S.C. § 1681i(a)(7) required Equifax to provide Plaintiff with “a

description of the procedure used to determine the accuracy and completeness of the

information”; instead, the form letter provided only a general description of the

various ways in which Equifax responds to consumers’ disputes. [Emphasis added.]

      92. The Form Letter informed Plaintiff only of what Equifax might have

done in response to her dispute, in violation of Equifax’s statutory duty to inform

consumers of what it actually did to respond to a consumer dispute.




                                         25
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 26 of 68




      93. The Form Letter also failed to provide the business name, address, and

telephone number of any furnisher of information contacted in connection with the

disputed information.

      94. Instead, the form letter stated, “The business name, address, and, if

available, telephone number of the furnisher(s) of information contacted in

connection with your dispute can be found in the “Investigation Results” document

you recently received at the conclusion of our investigation of your last dispute.”

      95. However, as the Quicken tradeline had been deleted, this information

was not included in the “Investigation Results” document.

      96. Equifax therefore failed to provide the business name, address, and

telephone number used to contact Quicken in connection with the dispute, in

violation of 15 U.S.C. §§ 1681i(a)(6)(B)(iii) and (a)(7).

      97. Equifax failed to describe the procedures it actually used to determine

the accuracy and completeness of Plaintiff’s Quicken account because no such

procedures existed, as Equifax made no attempt at all to determine the accuracy and

completeness of Plaintiff’s Quicken tradeline.

      98. Equifax did not provide the business name, address, or telephone

number of any furnisher of information contacted in connection with the disputed



                                         26
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 27 of 68




information, because Equifax did not contact any furnisher of information in

connection with the disputed information.

      99. Instead, Equifax simply deleted the Quicken tradeline, without

conducting a reasonable reinvestigation or providing Quicken with proper notice of

the dispute.

      100. By deleting the tradeline without investigating the dispute or notifying

the furnisher, Equifax willfully and recklessly disregarded its duties under the

FCRA.

      101. Plaintiff’s Procedures Request followed Equifax’s own directions on

how to obtain information which Plaintiff is specifically legally entitled to receive

under the FCRA.

      102. Nevertheless, Equifax’s reply was a mere form letter, which was not

responsive to the Procedures Request and merely directed Plaintiff back to the

reinvestigation report (which contained no useful information, since Equifax deleted

the entire tradeline for the Quicken Mortgage account).

      103. Plaintiff,   following   Equifax’s    instructions,   requested   specific

information from Equifax regarding the procedures Equifax followed and the contact

information Equifax used to contact Quicken when it allegedly reinvestigated

Plaintiff’s dispute and deleted information from her credit file and consumer report.

                                         27
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 28 of 68




      104. Despite its clear legal obligation to provide this information, which

Plaintiff was legally entitled to receive, Equifax willfully failed to do so in reckless

disregard of its duties under the FCRA.

      105. Equifax failed to identify any specific procedure which Equifax actually

used in reinvestigating Plaintiff’s dispute.

      106. Equifax failed to provide any specific detail of the procedures because,

in fact, it followed none.

      107. Equifax failed to provide the name, address, and telephone number of

any furnisher of information that Equifax contacted in connection with Plaintiff’s

dispute.

      108. Equifax failed to provide the name, address, and telephone number of

any furnisher of information that Equifax contacted in connection with Plaintiff’s

dispute because, in fact, Equifax never notified Quicken of Plaintiff’s dispute.

                   Equifax’s Violations of § 1681e Were Willful


      109. 15 U.S.C. § 1681e(b) requires Equifax to follow reasonable procedures

to assure maximum possible accuracy of information whenever it prepares a

consumer report.




                                          28
    Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 29 of 68




      110. There is no objectively reasonable interpretation of § 1681e(b) under

which Equifax may legally prepare and publish a consumer report that contains

information that Equifax knows to be false.

      111. Equifax is not directly involved in the consumer credit transactions

about which Equifax reports.

      112. Rather, Equifax merely assembles and/or evaluates consumer credit

information provided to Equifax by creditors/furnishers who are engaged in

extending credit to consumers.

      113. Accordingly, the furnishers of such information know far better than the

Equifax what is accurate and factually correct with respect to the balance, status,

payment history, etc. of the consumer credit information that furnishers report to

Equifax.

      114. Despite the central role of the furnisher in ensuring accurate credit

information, Equifax regularly disregards the accurate and factually correct

mortgage balance that furnishers report to Equifax.

      115. Instead of reporting the accurate and factually correct mortgage balance,

Equifax regularly manufactures false data, and publishes consumer reports that

incorrectly state consumers’ mortgages have a blank balance and a status of closed.



                                        29
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 30 of 68




      116. These falsified consumer reports, including the manufactured closed

status, are regularly published to third parties.

      117. Equifax’s regular practice of reporting this false, manufactured

information is objectively unreasonable in light of the statutory language of §

1681e(b), which requires Equifax to “follow reasonable procedures to assure

maximum possible accuracy of the information” whenever Equifax prepares a

consumer report.

      118. In this case, Equifax has disregarded the accurate and factually correct

Mortgage balance that Quicken reported to Equifax, and has reported the Mortgage

to third parties as having a blank balance and a status of closed.

      119. Equifax knew that Plaintiff’s Mortgage was not closed at the time

Equifax prepared Plaintiff’s consumer report.

      120. Equifax knew that Plaintiff’s Mortgage was not closed at the time

Equifax published Plaintiff’s consumer report to third parties.

      121. The closed status contained in Plaintiff’s consumer report, and published

to third parties, was known by Equifax to be false and derogatory because the

information was manufactured by Equifax.

      122. No conceivable, objective reading of Equifax’s obligations under §

1681e would allow Equifax to ignore accurate information provided by a furnisher,

                                           30
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 31 of 68




manufacture other, inaccurate information, and then use the inaccurate information

to falsify a consumer’s report.

      123. Equifax’s fabrication and dissemination of false, derogatory information

about Plaintiff, rises above simple negligence or a careless reading of the statute.

      124. Equifax’s fabrication and dissemination of false, derogatory information

about Plaintiff was done knowingly and with reckless disregard of its legal duty to

follow reasonable procedures to assure maximum possible accuracy of information.

      125. Equifax’s fabrication and dissemination of false, derogatory information

about Plaintiff was willful.

      126. Equifax’s fabrication and dissemination of false, derogatory information

about Plaintiff made it highly probable that Plaintiff would be injured.

      127. Plaintiff was, in fact, injured, as detailed more fully infra.

      128. Equifax’s violations of § 1681e were a direct and proximate cause of

Plaintiff’s injuries, as detailed more fully infra, and, as a result, Equifax is liable to

Plaintiff for the full amount of statutory damages, punitive damages, along with the

attorneys’ fees and the costs of litigation.

                   Equifax’s Violations of § 1681i Were Willful


      129. 15 U.S.C. § 1681i provides for only two scenarios in which a CRA may

legally be allowed to refrain from notifying the furnisher of disputed information of
                                           31
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 32 of 68




a consumer’s dispute: (1) if the CRA determines that a consumer’s dispute is

frivolous or irrelevant; and/or, (2) if the CRA resolves the dispute under an expedited

dispute resolution process.

      130. Neither scenario applies to Equifax’s conduct complained of herein.

      131. The first statutory exception to the notice requirements of § 1681i(a)(2)

is provided by § 1681i(a)(3), under which Equifax may be relieved of its duty to

notify the furnisher of the disputed information if Equifax determines that a

consumer’s dispute is frivolous or irrelevant.

      132. To invoke the 1681i(a)(3) exception, Equifax must make the

determination that the dispute is frivolous or irrelevant within five business days of

receipt of the dispute, and must notify the consumer of Equifax’s determination.

      133. The consumer notice required by § 1681i(a)(3) must: (1) be given in

writing or by other means authorized by consumer; (2) be given within five days of

Equifax’s determination; (3) state the reason(s) Equifax determined the dispute was

frivolous or irrelevant; and, (4) identify any information required to investigate the

disputed information.

      134. Equifax met none of the consumer notice requirements of § 1681i(a)(3).

      135. Thus, the “frivolous or irrelevant dispute” exception to the furnisher

notice requirements of § 1681i(a)(2) does not apply.

                                          32
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 33 of 68




        136. The second exception to the notice requirements of § 1681i(a)(2) is

provided by § 1681i(a)(8), under which Equifax may be relieved of its duty to notify

the furnisher of the disputed information if the dispute is resolved through an

expedited resolution process.

        137. Under § 1681i(a)(8), a CRA may resolve a consumer’s dispute through

an expedited resolution process by deleting the disputed information no later than

three business days after receipt of the consumer’s dispute.

        138. The expedited resolution process under § 1681i(a)(8) further requires

the CRA to: (1) delete the disputed information within three business days of

receiving the consumer’s dispute; (2) provide prompt notice of the deletion to the

consumer by telephone; (3) inform the consumer of their right to have the CRA

notify specific persons, who previously received the consumer’s report, that the

disputed information has been deleted; and, (5) provide the consumer with written

confirmation of the deletion, and a consumer report based on the deletion within five

days.

        139. Equifax failed to meet the requirements of § 1681i(a)(8) for an expedited

review process.

        140. Thus, the “expedited resolution” exception to the furnisher notice

requirements of § 1681i(a)(2) does not apply.

                                          33
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 34 of 68




      141. In fact, Equifax did not claim to be operating under any exception to the

furnisher notice requirements of § 1681i(a)(2).

      142. Rather, Equifax claimed to have conducted an investigation the dispute.

      143. In the reinvestigation report dated June 18, 2020, and sent directly to

Plaintiff at Plaintiff’s home address, Equifax stated, “We are pleased to let you know

that the results of the dispute you recently filed with Equifax are complete. […] If

we were able to make changes to your credit report based on the information

provided, we have done so. Otherwise, we contacted the company reporting the

information to Equifax for them to investigate your dispute.”

      144. The statement “We are pleased to let you know that the results of the

dispute you recently filed with Equifax are complete. […] If we were able to make

changes to your credit report based on the information provided, we have done so.

Otherwise, we contacted the company reporting the information to Equifax for them

to investigate your dispute.” is false, as Equifax conducted no investigation at all.

      145. However, the statement does make it clear that Equifax did not

determine Plaintiff’s dispute to be frivolous or irrelevant.

      146. Further, the statement makes it plainly clear that Equifax received

Plaintiff’s dispute, accepted it as a valid, purported to have conducted “a reasonable



                                          34
      Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 35 of 68




reinvestigation,” and thus knew that it had specific statutory duties it was required

to fulfill.

         147. Nevertheless, Equifax failed to fulfill those duties.

         148. At a minimum, any “reinvestigation” by Equifax would require Equifax

to notify Quicken within five days of Equifax’s receipt of the consumer’s dispute,

and include all relevant information regarding the dispute. 15 U.S.C. § 1681i(a)(2).

         149. Equifax did not notify the furnisher of the disputed information in this

case.

         150. Equifax’s regular method of notifying furnishers of consumers’ disputes

is via ACDVs sent through the e-Oscar system.

         151. Equifax did not send an ACDV to Quicken in connection with Plaintiff’s

dispute.

         152. Instead, Equifax simply deleted the Quicken tradeline, without

conducting a reasonable reinvestigation and without providing Quicken with proper

notice of the dispute, in reckless disregard of its duties under the FCRA.

         153. Equifax took specific actions and made affirmative statements which

clearly communicated that Equifax received and accepted Plaintiff’s dispute as

valid.



                                            35
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 36 of 68




      154. Absent application of one of the two exceptions described supra, no

objectively reasonable interpretation of 15 U.S.C. § 1681i would permit Equifax to

legally fulfill its duties without notifying Quicken of Plaintiff’s dispute within 5

business days.

      155. Equifax has a regular practice of deleting disputed mortgage tradelines

without notifying the furnisher of the disputed information of the consumers’

disputes, and without calling consumers to provide prompt notice of the deletion be

telephone.

      156. Equifax’s deletion of the Quicken tradeline without performing a

reasonable reinvestigation, without notifying Quicken of Plaintiff’s dispute, and

without providing Plaintiff with prompt telephonic notice of the dispute, rises above

simple negligence or a careless reading of the statute.

      157. Equifax’s deletion of the Quicken tradeline without performing a

reasonable reinvestigation, without notifying Quicken of Plaintiff’s dispute, and

without providing Plaintiff with prompt telephonic notice of the dispute, was done

knowingly and with reckless disregard of its legal duties.

      158. Equifax’s deletion of the Quicken tradeline without performing a

reasonable reinvestigation, without notifying Quicken of Plaintiff’s dispute, and

without providing Plaintiff with prompt telephonic notice of the dispute, was willful.

                                         36
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 37 of 68




      159. Equifax’s deletion of the Quicken tradeline without performing a

reasonable reinvestigation, without notifying Quicken of Plaintiff’s dispute, and

without providing Plaintiff with prompt telephonic notice of the dispute, made it

highly probable that Plaintiff would be injured.

      160. Plaintiff was, in fact, injured, as detailed more fully infra.

      161. Equifax’s violations of § 1681i were a direct and proximate cause of

Plaintiff’s injuries, as detailed more fully below, and, as a result, Equifax is liable to

Plaintiff for the full amount of statutory damages and punitive damages, along with

the attorneys’ fees and the costs of litigation.

      162. Plaintiff’s dispute was clear and unambiguous as to the inaccurate

information that Equifax was reporting.

      163. Equifax had clear notice that the information it was reporting was false

and misleading.

      164. Plaintiff provided Equifax with all of the necessary information for

Equifax and Quicken to investigate Plaintiff’s dispute, and to correct the false and

misleading information.

      165. If Equifax had conducted a reasonable reinvestigation and notified

Quicken of Plaintiff’s dispute, the Quicken Mortgage information would be reported



                                           37
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 38 of 68




accurately with the correct balance, instead of being deleted from Plaintiff’s

consumer reports.

      166. Equifax knew that it had a duty to conduct a reasonable reinvestigation

of Plaintiff’s dispute.

      167. Equifax had the ability to easily conduct a reasonable reinvestigation of

Plaintiff’s dispute.

      168. Despite the foregoing, Equifax made the intentional choice to not

conduct a reasonable reinvestigation of Plaintiff’s dispute, in reckless disregard of

its duties under the FCRA.

      169. Under the factual circumstances of this case as detailed herein, there is

no objective interpretation of § 1681i(a)(1) under which Equifax could legally

disregard its duty to conduct a reasonable reinvestigation.

      170. Equifax’s failure to conduct a reasonable reinvestigation was willful.

      171. Equifax knew that it had a duty to notify Quicken of Plaintiff’s dispute

within five business days of receiving Plaintiff’s dispute.

      172. Equifax had the ability to easily notify Quicken of Plaintiff’s dispute,

via e-Oscar or otherwise.

      173. Despite the foregoing, Equifax made the intentional choice to not notify

Quicken of Plaintiff’s dispute, in reckless disregard of its duties under the FCRA.

                                         38
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 39 of 68




      174. Under the factual circumstances of this case as detailed herein, there is

no objective interpretation of § 1681i(a)(2) under which Equifax could legally

disregard its duty to notify Quicken of Plaintiff’s dispute.

      175. Equifax’s failure to notify Quicken of Plaintiff’s dispute was willful.

      176. Equifax knew that if it chose to resolve Plaintiff’s dispute as an

Expedited Dispute Resolution under § 1681i(a)(8), then in order to potentially avoid

the requirement to provide Quicken with notice of Plaintiff’s dispute under §

1681i(a)(2), Equifax had a duty to provide Plaintiff with prompt notice of the

deletion of the Quicken tradeline by telephone.

      177. Equifax had the ability to easily provide Plaintiff with prompt notice of

the deletion of the Quicken tradeline by telephone.

      178. Despite the foregoing, Equifax made the intentional choice to not

provide Plaintiff with prompt notice of the deletion of the Quicken tradeline by

telephone, in reckless disregard of its duties under the FCRA.

      179. Under the factual circumstances of this case as detailed herein, there is

no objective interpretation of § 1681i(a)(8) under which Equifax could legally not

provide Plaintiff with prompt notice of the deletion of the Quicken tradeline and

disregard its duty to notify Quicken of Plaintiff’s dispute.



                                          39
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 40 of 68




      180. Equifax’s failure to provide Plaintiff with prompt notice of the deletion

of the Quicken tradeline was willful.

      181. Equifax knew that it had a duty to provide Plaintiff with the procedures

Equifax actually used to determine the accuracy and completeness of the disputed

Quicken Mortgage information.

      182. Equifax had the ability to easily provide Plaintiff with the procedures

Equifax actually used to determine the accuracy and completeness of the disputed

Quicken Mortgage information.

      183. Despite the foregoing, Equifax made the intentional choice to not

provide the procedures it actually used, and instead sent a nonresponsive form letter,

in reckless disregard of its duties under the FCRA.

      184. Under the factual circumstances of this case as detailed herein, there is

no objective interpretation of § 1681i(a)(7) under which Equifax could legally

disregard its duty to provide the procedures it actually used, when it purported to

conduct a reasonable reinvestigation of Plaintiff’s dispute.

      185. Equifax’s failure to notify Plaintiff of the procedures used to investigate

Plaintiff’s dispute was willful.




                                         40
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 41 of 68




      186. Equifax knew that it had a duty to provide Plaintiff with the business

name and contact information of any furnisher that Equifax contacted in connection

with Plaintiff’s dispute.

      187. Equifax had the ability to easily notify Quicken of Plaintiff’s dispute,

and had Equifax done so, Equifax could have easily provided Plaintiff with the

business name and contact information of any furnisher of information that Equifax

contacted in connection with Plaintiff’s dispute.

      188. Despite the foregoing, Equifax made the intentional choice to not notify

Quicken of Plaintiff’s dispute, in reckless disregard of its duties under the FCRA.

      189. Under the factual circumstances of this case as detailed herein, there is

no objective interpretation of § 1681i(a)(2) under which Equifax could legally

disregard its duty to notify Quicken of Plaintiff’s dispute.

      190. Equifax’s failure to provide Plaintiff with the business name and contact

information for the furnishers it contacted in its investigation of Plaintiff’s dispute

was willful.

Equifax did Not Follow Reasonable Procedures To Assure Maximum Possible
  Accuracy of Information Regarding Plaintiff as Required by the FCRA

      191. Equifax failed to follow reasonable procedures to assure maximum

possible accuracy of Information Regarding Plaintiff by disregarding the true and

correct balance information Quicken reported to Equifax (assuming such balance
                                      41
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 42 of 68




was reported), and instead reporting Plaintiff’s Mortgage with a $0 balance;

alternatively, if the balance was not reported upon dispute, Equifax did not notify

Quicken, which was also unreasonable.

         Equifax has Exhibited a Pattern and Practice of Disregarding
              Its Statutorily Mandated Duties Under the FCRA

      192. Upon information and belief, Equifax regularly deletes disputed

tradeline information without conducting a reasonable reinvestigation to determine

whether the disputed information is inaccurate, without properly notifying the

furnisher of the disputed information of the dispute, and without providing prompt

notice of the deletion to the consumer by telephone.

      193. Equifax’s conscious disregarded of its duties under various subsections

of § 1681i, including but not limited to paragraphs (a)(1), (a)(2), (a)(4), (a)(7), and

(a)(8) is a regular, widespread business practice.

      194. As such, Equifax has evinced a pattern and practice of recklessly

disregarding its statutorily mandated duties under the FCRA.

      195. Equifax’s pattern and practice of violating its statutorily mandated

duties under the FCRA is further evidence that Equifax’s actions and omissions

complained of herein were willful.




                                          42
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 43 of 68




                 Equifax has Injured Plaintiff by Publishing False,
              Defamatory Information About Plaintiff to Third Parties
          196. Equifax injured Plaintiff by publishing the false, defamatory, Mortgage

data to third parties.

          197. Equifax has published consumer reports, orally and/or through writing,

to various creditors, prospective credit grantors, other credit reporting agencies, and

other entities that contain the false, defamatory blank Mortgage balance and closed

status.

          198. Upon information and belief, Equifax has published the false,

defamatory Mortgage information on Plaintiff’s consumer report to third parties,

including but not limited to the following: LexisNexis on April 1, 2019; LexisNexis

on August 16, 2019; Midnight on August 22, 2019; and CIC/Experian Reports on

February 5, 2020.

          199. Equifax knew that the blank Mortgage balance and closed status were

false when Equifax published that information, and had no factual basis for stating

that the Mortgage balance was blank and had a status of closed, as that is not the

balance nor the status Quicken reported to Equifax.

          200. Equifax’s publication of the false blank Mortgage balance and closed

status information negatively affects Plaintiff in the form of dignitary and

reputational harm.
                                           43
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 44 of 68




       201. Equifax’s publication of the false blank Mortgage balance and closed

status is a direct and proximate cause of the injury to Plaintiff’s dignitary and

reputational harm.

                        Equifax has Injured Plaintiff
               By Improperly Diminishing Plaintiff’s Credit Score

       202. Equifax has injured Plaintiff by diminishing Plaintiff’s FICO and other

credit scoring model scores.

       203. Equifax impermissibly deleted Plaintiff’s Quicken tradeline from

Plaintiff’s consumer report without conducting a conducting a reasonable

reinvestigation of the disputed information, and without notifying Quicken of

Plaintiff’s dispute.

       204. The deletion of the Quicken tradeline from Plaintiff’s consumer report

negatively affects and diminishes Plaintiff’s FICO and other credit scoring model

scores, by excluding otherwise positive payment history, length of credit history,

and credit mix information that would, but for the deletion, be used to calculate

Plaintiff’s credit score.

       205. The Courts have regularly held that allegations of lower credit scores,

taken as true, are sufficient to allege a concrete injury-in-fact for the purposes of

standing under Article III. Pedro v. Equifax, Inc., 868 F.3d 1275 (11th Cir. 2017)

(“[H]er credit score dropped 100 points as a result of the challenged conduct.
                                         44
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 45 of 68




Because Pedro alleged that she suffered an injury in fact, she has standing to pursue

her complaint.”); Diedrich v. Ocwen Loan Servicing, LLC, 839 F.3d 583 (7th Cir.

2016) (standing where Plaintiffs alleged that they “have suffered damage to their

credit and been forced to pay Ocwen greater payments and a higher interest rate”);

Santangelo v. Comcast Corp., 162 F. Supp. 3d 691 (N.D. Ill. 2016) (“a depleted

credit score is sufficient to constitute an injury-in-fact for the purposes of

establishing Article III standing”); Binns v. Ocwen Loan Servicing, LLC, No. 14-

01764, 2015 U.S. Dist. LEXIS 132743, 2015 WL 5785693, at *9 (S.D. Ind. Sept.

30, 2015) (“injuries to plaintiffs’ credit scores and reputations were considered

intangible harms”); Rothman v. U.S. Bank Nat’l Ass’n, No. 13-03381, 2014 U.S.

Dist. LEXIS 141100, 2014 WL 4966907, at *5 (N.D. Cal. Oct. 3, 2014) (“Injury to

a credit score is sufficient to constitute ‘actual damages’”); Green v. RentGrow, Inc.,

No. 2:16cv421, 2016 U.S. Dist. LEXIS 166229 (“A decrease in credit score may

still establish an injury in fact sufficient to confer standing”); Adams v. Fifth Third

Bank, No. 3:16-CV-00218-TBR, 2017 U.S. Dist. LEXIS 18932 (W.D. Ky. Feb. 9,

2017) (“Plaintiffs’ allegations of lower credit scores … are sufficient to allege a

concrete injury-in-fact for the purposes of standing under Article III.”); and,

Coulbertson v. Experian Info. Sols., Inc., No. 16-cv-05672-RS, 2017 U.S. Dist.

LEXIS 69484 (N.D. Cal. Mar. 24, 2017) (“At a minimum, Coulbertson has alleged

                                          45
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 46 of 68




a sufficient injury-in-fact through her claim that her credit score suffered as a result

of the credit report she disputes”).

      206. Plaintiff is desirous of improving her FICO and other credit risk

modeling scores.

      207. As such, Plaintiff took specific actions to address inaccuracies in her

credit report.

      208. If Equifax had conducted a reasonable reinvestigation and had notified

Quicken of Plaintiff’s dispute, the Quicken tradeline would be reporting as a current,

positive account.

      209. If the Quicken tradeline was reporting as a current, positive account,

Plaintiff’s FICO and other credit scoring model scores would be improved.

      210. Equifax’s deletion of the Quicken tradeline from Plaintiff’s consumer

report without conducting a reasonable reinvestigation of the disputed information,

and without notifying Quicken of Plaintiff’s dispute, is a direct and proximate cause

of the decrease to Plaintiff’s FICO and other credit scoring model scores.

   Equifax has Injured Plaintiff by Creating an Imminent Material Risk of
         Financial Harm to Plaintiff Via Increased Insurance Costs

      211. Equifax injured Plaintiff by exposing Plaintiff to an imminent material

risk of financial harm in the form of higher insurance premiums/rates.



                                          46
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 47 of 68




      212. Equifax impermissibly deleted Plaintiff’s Quicken tradeline from

Plaintiff’s consumer report without conducting a reasonable reinvestigation of the

disputed information, and without notifying Quicken of Plaintiff’s dispute.

      213. Insurance carriers regularly review consumers’ credit scores and

consumer reports to calculate credit-based insurance scores, and thereby determine

if the carrier is willing to offer a particular consumer insurance, and what premium

the carrier will charge.

      214. Plaintiff’s credit-based insurance scores are calculated based on

information contained in Plaintiff’s consumer report.

      215. Falsely reporting Plaintiff’s Mortgage with a blank balance, closed

status and verbiage such as “Included in Bankruptcy” will result in a user of

Plaintiff’s consumer report to incorrectly conclude that Plaintiff is not current on the

Mortgage, and that the Mortgage was discharged in bankruptcy.

      216. Improperly deleting Plaintiff’s Mortgage tradeline from Plaintiff’s

consumer report will result in a user of Plaintiff’s consumer report to incorrectly

conclude that Plaintiff does not have a mortgage.

      217. The deletion of the Quicken tradeline from Plaintiff’s consumer report

negatively affects and diminishes Plaintiff’s credit-based insurance score, by

excluding otherwise positive information, such as length and age of credit history

                                          47
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 48 of 68




and the use of certain types of credit, that would, but for the improper deletion, be

used to calculate Plaintiff’s credit-based score.

         218. Insurers use Plaintiff’s credit-based scores to assign Plaintiff to risk

pools and to determine the premiums that Plaintiff’s will pay for insurance.

         219. Plaintiff is a homeowner, and her Mortgage note requires Plaintiff to

maintain insurance on the property securing the Mortgage note.

         220. Plaintiff owns and drives a car, and by law Plaintiff is required to

maintain automobile insurance.

         221. The deletion of the Quicken tradeline from Plaintiff’s consumer report

injures Plaintiff by excluding positive information that would otherwise be used to

calculate Plaintiff’s credit-based insurance scores, and thus creates the imminent

material risk that Plaintiff will suffer financial harm in the form of higher

homeowner’s and automobile insurance rates.

         222. Equifax’s deletion of the Quicken tradeline from Plaintiff’s consumer

report without conducting a reasonable reinvestigation of the disputed information,

and without notifying Quicken of Plaintiff’s dispute, is a direct and proximate cause

of Plaintiff’s imminent material risk of financial harm in the form of higher insurance

rates.



                                           48
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 49 of 68




     Equifax has Injured Plaintiff By Creating Impediments to Plaintiff
    Refinancing her Mortgage, Which Further Harms Plaintiff Financially


      223. Equifax has injured Plaintiff by creating higher barriers and increased

costs for Plaintiff to refinance her Mortgage.

      224. Equifax impermissibly deleted Plaintiff’s Quicken tradeline from

Plaintiff’s consumer report without conducting a reasonable reinvestigation of the

disputed information, and without notifying Quicken of Plaintiff’s dispute.

      225. Mortgage lending, including refinancing, is a competitive market, with

lenders competing for consumers’ business by offering better, more competitive

rates and terms, and potential additional savings via quick turnarounds on

refinancing.

      226. Because mortgage rates fluctuate daily, Plaintiff’s ability to capitalize

on advantageous mortgage opportunities is dependent on Plaintiff’s consumer

reports containing complete, accurate data.

      227. The existence of consumer reports which inaccurately report Plaintiff’s

Mortgage with a blank balance and closed status make it inherently more difficult

and more expensive for Plaintiff to refinance the Mortgage.

      228. Likewise, the existence of a consumer report that does not include

Plaintiff’s Mortgage also increases the difficulty and cost to refinance a mortgage.

                                         49
       Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 50 of 68




        229. For example, for Plaintiff to obtain an FHA loan, the FHA’s general

credit policy requires lenders to obtain Plaintiff’s full credit report–not just the

Plaintiff’s credit score–and analyze the Plaintiff’s credit history, liabilities, and debts

to determine creditworthiness.

U.S. Dep’t of Hous. and Urban Dev., Handbook 4000.1, FHA Single Family

Housing        Policy       Handbook,         250       (December          30,     2016),

https://www.hud.gov/sites/documents/40001HSGH.PDF               (January     16,    2018)

[https://perma.cc/UE3H-N3BS].

        230. To obtain an FHA refinance of the Mortgage, the lender must be able to

verify the Plaintiff’s payments for the Mortgage for the preceding 12 months. Id. at

409.

        231. In the event this information cannot be obtained via the consumer's

credit report, FHA guidelines mandate that the consumer meet this burden through

other, more difficult and time-consuming means. Id. at 410.

        232. Plaintiff’s correct payment history would be included in Plaintiff’s

credit report if Equifax had conducted an appropriate reinvestigation and had

notified Quicken of Plaintiff’s dispute.




                                            50
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 51 of 68




       233. However, because the Mortgage is not reported in the Plaintiff’s credit

report, Plaintiff will be forced to pursue alternative means of demonstrating their

payment history to a potential lender.

       234. Because Equifax improperly deleted the Mortgage from Plaintiff’s

credit report, Plaintiff will be need to obtain/provide verification of the Mortgage,

bank statements, and/or other documents to demonstrate the Plaintiff’s payment

history for the previous 12 months. Id.

       235. This requires Plaintiff to expend time, effort, and money due to

Defendant’s failure to abide by its obligations under the FCRA to accurately report

Plaintiff’s credit history.

       236. In order for Plaintiff to obtain a Fannie Mae refinance of the Mortgage,

the lender must review Plaintiff’s credit report – not just the Plaintiff’s credit score

– as well as all credit information, to determine that the credit report meets Fannie

Mae's requirements and that the data is accurate. Federal National Mortgage

Association, Selling Guide: Fannie Mae Single Family, 501 (May 31, 2016).

       237. Accurate credit report data is crucial, as errors in Plaintiff’s credit report

may negatively impact the underwriting recommendation. Id. at 327.

       238. A key factor in the lender’s analysis is the age of Plaintiff’s credit

history, as older, more established accounts represent a lower credit risk. Id. at 503.

                                           51
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 52 of 68




       239. However, because Plaintiff’s Mortgage trade line has been improperly

deleted from Plaintiff’s credit report, Plaintiff’s will appear to present a higher credit

risk than she actually does.

       240. The lender must also review Plaintiff’s credit report to obtain

information about the status of all mortgage accounts, including their payment

history. Id. at 504.

       241. However, because Plaintiff’s credit report does not contain adequate

information regarding the Mortgage Plaintiff must work with the lender to

obtain/provide the necessary information via a mortgage verification, loan payment

history from Quicken, and/or Plaintiff’s canceled checks for the last 12 months. Id.

       242. In total, Equifax’s improper deletion of the Mortgage tradeline from

Plaintiff’s credit report will dramatically increase the time, effort, and money which

would be required for Plaintiff to refinance her Mortgage.

       243. Due to Defendant’s improper deletion of Plaintiff’s mortgage tradeline,

in order to refinance her Mortgage, Plaintiff would be required to gather a multitude

of facts and figures from Plaintiff’s current lender in order to demonstrate to any

prospective lender that Plaintiff actually has a mortgage, and that Plaintiff fit within

the lender’s mortgage lending guidelines and approval standards.



                                           52
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 53 of 68




      244. This information is data that would be reflected in Plaintiff’s consumer

reports, if the reports were accurate and complete.

      245. Plaintiff is desirous of more favorable mortgage terms.

      246. Plaintiff’s pending bankruptcy does not preclude Plaintiff from

obtaining credit or refinancing the Mortgage. On the contrary, and it is not

uncommon for consumers in an active chapter 13 bankruptcy case to access the

credit markets form the replacement or acquisition of vehicles and the refinancing

of mortgage debt.3

      247. In point of fact, the FHA has a program for approving borrowers who

are still making payments in a pending/active a Chapter 13 Bankruptcy. U.S.

Department of Housing and Urban Development, HUD 4155.1, Mortgage Credit

Analysis for Mortgage Insurance (March 24, 2011) p 4-C-13, available at

https://www.hud.gov/sites/documents/41551HSGH.PDF,

See also, https://www.fha.com/fha_requirements_credit.

      248. The improper deletion of the Quicken tradeline from Plaintiff’s

consumer report injures Plaintiff by creating barriers to Plaintiff’s ability to




3
 The Federal Rules of Bankruptcy Procedure specifically provide for the method by
which consumers in an active bankruptcy obtain approval for obtaining credit. FRBP
4001(c).
                                       53
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 54 of 68




refinance the Mortgage, and by increasing the costs that Plaintiff will incur upon

attempting to refinance the Mortgage.

      249. Equifax’s deletion of the Quicken tradeline from Plaintiff’s consumer

report without conducting a reasonable reinvestigation of the disputed information,

and without notifying Quicken of Plaintiff’s dispute, is a direct and proximate cause

of Plaintiff’s increased difficulty of refinancing the Mortgage and the higher costs

that Plaintiff will incur upon attempting to refinance the Mortgage.

 Equifax has Injured Plaintiff by Failing to Disclose Information that Plaintiff
                 is Legally Entitled to Receive from Equifax



      250. Equifax has injured Plaintiff by failing to disclose information that

Plaintiff is legally entitled to receive from Equifax.

      251. Plaintiff requested specific information from Equifax regarding the

procedures Equifax followed and the contact information Equifax used to contact

Quicken, when it purported to have reinvestigated Plaintiff’s dispute and deleted

information from her credit file and consumer report.

      252. Despite Equifax’s clear legal obligation to provide this information,

which Plaintiff was legally entitled to receive, Equifax willfully failed to do so in

reckless disregard of its duties under the FCRA.



                                          54
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 55 of 68




      253. The invasion of Plaintiff’s right to receive information from Equifax

regarding the procedures Equifax followed, and the contact information Equifax

used to contact Quicken, is not hypothetical, uncertain, or abstract – Plaintiff did not

receive information to which she was legally entitled to receive from Equifax.

      254. The Court has held that held that statutory violations alone, under the

FCRA, Fair Debt Collection Practices Act, Telephone Consumer Protection Act, and

Video Privacy Protection Act, can be sufficient to allege a concrete injury-in-fact for

the purposes of standing under Article III. Church v. Accretive Health, Inc., 654

Fed. Appx. 990 (11th Cir. 2016); and, Perry v. Cable News Network, Inc., et al., No.

16-13031 (11th Cir. April 27, 2017).

      255. An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      256. Equifax has injured Plaintiff’s statutorily-created right to receive

specific information from Equifax pursuant to the FCRA.

      257. The FCRA creates a private right of action, which Plaintiff seeks to

enforce.



                                          55
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 56 of 68




      258. The Act requires Equifax to disclose specific information regarding the

procedures Equifax followed, and who Equifax contacted, when Equifax purported

to have reinvestigated Plaintiff’s dispute, and to make that disclosure within fifteen

days of receiving Plaintiff’s request for the information. 15 U.S.C. § 1681i(a)(7).

      259. Equifax failed to provide a description of the procedures it actually

followed, and instead responded to Plaintiff’s request with a vague form letter that

stated what Equifax might have done depending on what information Plaintiff

submitted.

      260. Equifax failed to provide the name and/or contact information of any

furnisher of information that Equifax contacted in connection with its alleged

reinvestigation of Plaintiff’s dispute.

      261. Further, Equifax’s failure to provide the name and/or contact

information of any furnisher of information that Equifax contacted in connection

with its alleged reinvestigation of Plaintiff’s dispute is more than a bare procedural

or statutory violation, divorced from any real-world effect.

      262. Quicken maintains multiple addresses for various purposes, and Plaintiff

sought to determine the specific address at which Equifax actually contacted

Quicken in connection with Plaintiff’s dispute.



                                          56
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 57 of 68




       263. Equifax’s willful failure to provide this information denies Plaintiff the

ability to contact the department and/or individual(s) at Quicken that process FCRA

disputes.

       264. Equifax’s willful failure to provide this information denies Plaintiff the

ability to follow up in any meaningful way on Equifax’s alleged reinvestigation of

Plaintiff’s dispute.

       265. Equifax’s willful failure to provide this information thwarts Plaintiff’s

efforts to ensure Plaintiff’s consumer report is fair, accurate, and correct.

       266. Equifax’s willful failure to provide this information makes the credit

reporting dispute/resolution process inefficient and ineffective for Plaintiff.

       267. Equifax’s failure to provide Plaintiff with specific information that

Plaintiff is legally entitled to receive from Equifax is the direct and proximate cause

of Plaintiff’s inability to resolve Plaintiff’s credit reporting issues.

       268. Equifax’s failure to provide Plaintiff with specific information that

Plaintiff is legally entitled to receive from Equifax is the direct and proximate cause

of Plaintiff’s inability ensure Plaintiff’s consumer report is fair, accurate, and

correct.




                                            57
    Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 58 of 68




  Equifax has Injured Plaintiff by Inflicting Actual Harm in the Form of
Anxiety, Frustration, Worry, and Time Spent to Correct Reporting Status of
             her Mortgage and the Prospect of Lowered Credit



      269. Plaintiff declared bankruptcy in order to get a fresh financial start.

      270. Her mortgage is one of, if not the only way to build credit during the

course of her bankruptcy.

      271. Equifax’s illegal treatment of the account caused Plaintiff to worry that

her financial rehabilitation enabled by the bankruptcy was in jeopardy.

      272. Plaintiff spent time reviewing and disputing her reports and consulting

with her attorneys to ameliorate the false/suppressed credit information resulting

from Equifax’s illegal conduct.

                                     Damages



      273. Equifax’s conduct in connection with this case was willful.

      274. Specifically, Equifax willfully:

         a. Reported false information regarding Plaintiff and the Mortgage to

            third parties;

         b. Failed to conduct a reasonable reinvestigation into Plaintiff’s dispute;

         c. Failed to notify Quicken of Plaintiff’s dispute;


                                         58
    Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 59 of 68




         d. Failed to provide Plaintiff with prompt notice of the Quicken tradeline

            deletion by telephone;

         e. Failed to provide Plaintiff with the procedures Equifax actually used to

            determine the accuracy and completeness of the disputed Quicken

            information; and

         f. Failed to provide Plaintiff with the business name and contact

            information of any furnisher of information that Equifax contacted in

            connection with Plaintiff’s dispute; and

         g. Created impediments and additional financial barriers to the Plaintiff

            refinancing her existing mortgage obligation and otherwise accessing

            the credit markets;

      275. These willful actions were taken by Equifax in reckless disregard of its

duties under the FCRA.

      276. As a result of Equifax’s willful actions and omissions, Plaintiff is

entitled to recover statutory damages.

      277. As a result of Equifax’s willful actions and omissions, Plaintiff is

entitled to recover punitive damages.




                                         59
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 60 of 68




      278. As a result of Equifax’s willful actions and omissions, Plaintiff is

entitled to recover the costs of this action together with reasonable attorney’s fees as

determined by the court.

      279. Additionally, as a result of Equifax’s actions and omissions, Plaintiff has

suffered actual damages.

      280. As a result of the actions and omissions of Defendants, Plaintiff’s actual

damages include the illegitimate suppression of Plaintiff’s FICO credit score and

other credit rating modeling scores.

      281. Equifax’s failures to correct and clear the inaccuracies on Plaintiff’s

credit report creates a material risk of financial harm to Plaintiff stemming from the

decreased perception of Plaintiff’s creditworthiness.

                               CAUSES OF ACTION

                                       COUNT I

            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                          15 U.S.C. § 1681e(b)

      282. Plaintiff incorporates by reference all preceding paragraphs as though

fully stated herein.

      283. Pursuant to § 1681e(b), Equifax is responsible for following reasonable

procedures to assure maximum possible accuracy of information concerning

Plaintiff whenever they prepare consumer reports about Plaintiff.

                                          60
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 61 of 68




      284. Equifax disregarded Quicken’s reporting of the correct Mortgage

balance.

      285. Equifax instead reported the Mortgage balance as blank with a status of

closed.

      286. Equifax reported the Mortgage balance as blank with a status of closed

in reckless disregard of its duties under the FCRA.

      287. Upon information and belief, Equifax reported the false closed status

and blank Mortgage balance to third parties, in reckless disregard of its duties under

the FCRA.

      288. Upon information and belief Equifax has a policy/procedure in place,

whereby once a furnisher reports a consumer’s mortgage account with a Consumer

Information Indicator indicating that the consumer is in bankruptcy, or Equifax

learns of the bankruptcy via a consumer’s dispute, Equifax thereafter disregards the

true and correct balance reported by the furnisher, and incorrectly reports the

mortgage account with a blank balance and closed status.

      289. Upon information and belief, Equifax’s policy/procedure of incorrectly

reporting mortgages with a blank balance and status of closed, as described above,

is widespread, a regular business practice within Equifax, and not an isolated

incident.

                                         61
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 62 of 68




      290. Equifax has evinced a pattern and practice of willfully disregarding

furnishers’ reporting and incorrectly reporting mortgage balances as blank with a

status of closed, in reckless disregard of its duties under the FCRA.

      291. As described herein, Equifax violated 15 U.S.C. § 1681e(b) by failing

to follow reasonable procedures to assure the maximum possible accuracy of

information concerning Plaintiff in her consumer report, in reckless disregard of its

duties under the FCRA.

      292. Equifax’s actions and omissions as described herein were willful,

rendering Equifax liable to Plaintiff for statutory and/or punitive damages pursuant

to 15 U.S.C. § 1681n.

      293. Plaintiff is entitled to recover costs and attorney’s fees from Equifax

pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                    COUNT II
            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                        15 U.S.C. § 1681i(a)(1)(A)

      294. Plaintiff incorporates by reference all preceding paragraphs as though

fully stated herein.

      295. Under the FCRA, Equifax has a duty to make reasonable efforts to

reinvestigate and correct inaccurate or incomplete information brought to its



                                         62
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 63 of 68




attention by Plaintiff. Cahlin v. Gen. Motors Acceptance Corp., 936 F.2d 1151, 1160

(11th Cir. 1991).

      296. To determine whether Plaintiff identified a factual inaccuracy on her

consumer report that would trigger Equifax’s duty to reinvestigate, the decisive

inquiry is whether Equifax could have uncovered the inaccuracy if it had reasonably

reinvestigated the matter. Id. See also, DeAndrade v. Trans Union LLC, 523 F.3d

61, 68, 2008 U.S. App. LEXIS 8030, *17-18.

      297. Equifax could have uncovered the inaccuracy if Equifax had reasonably

reinvestigated the dispute submitted by Plaintiff.

      298. Pursuant to §1681i(a)(1)(A), Equifax had an affirmative duty to

independently reinvestigate the dispute submitted by Plaintiff.

      299. A consumer reporting agency’s reasonable reinvestigation must be a

good faith effort to ascertain the truth; a reasonable reinvestigation must answer the

substance of the consumer’s dispute, and may not merely be a pro forma record

review that simply begs the question.

      300. In order to conduct a reasonable reinvestigation, and pursuant to 15

U.S.C. § 1681i(a)(4), Equifax was required to review and consider all relevant

information submitted by Plaintiff.



                                         63
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 64 of 68




      301. As described herein, Equifax violated 15 U.S.C. § 1681i(a)(1)(A) in

multiple ways, including without limitation, by failing to conduct a reasonable

reinvestigation, either standard or expedited, of Plaintiff’s dispute.

      302. Equifax’s actions and omissions as described herein were willful,

rendering Equifax liable to Plaintiff for punitive damages and/or statutory damages

pursuant to 15 U.S.C. § 1681n.

      303. Equifax’s actions and omissions as described herein were undertaken in

reckless disregard for its duties under the FCRA.

      304. Plaintiff is entitled to recover costs and attorney’s fees from Equifax

pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                     COUNT III
            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                         15 U.S.C. § 1681i(a)(2)

      305. Plaintiff incorporates by reference all preceding paragraphs as though

fully stated herein.

      306. Under the FCRA, Equifax has a duty to make reasonable efforts to

reinvestigate and correct inaccurate or incomplete information brought to its

attention by Plaintiff. Cahlin, 936 F.2d at 1160.

      307. To determine whether Plaintiff identified a factual inaccuracy on her

credit report that would trigger Equifax’s duty to reinvestigate, the decisive inquiry

                                          64
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 65 of 68




is whether Equifax could have uncovered the inaccuracy if it had reasonably

reinvestigated the matter. Id.; and DeAndrade, 523 F.3d at 68.

      308. Equifax’s reasonable reinvestigation, as required by the FCRA, consists

largely of triggering the investigation by the furnisher, as the furnisher of

information stands in a far better position to make a thorough investigation of the

accuracy of the disputed information than Equifax does. Serfess v. Equifax Credit

Info. Servs., No. 13-406 (RBK/JS), 2014 U.S. Dist. LEXIS 120138, at *20-21

(D.N.J. Aug. 28, 2014).

      309. Equifax could have uncovered the inaccuracy if Equifax had reasonably

reinvestigated the dispute submitted by Plaintiff.

      310. Equifax could have uncovered the inaccuracy if Equifax had notified

Quicken of Plaintiff’s dispute.

      311. Pursuant to § 1681i(a)(2), Equifax had a duty to notify Quicken of

Plaintiff’s dispute within five business days of receiving the dispute, and to provide

Quicken all of the relevant information Plaintiff provided to Equifax in her dispute.

      312. As described herein, Equifax violated 15 U.S.C. § 1681i(a)(2) by failing

to properly notify Quicken of Plaintiff’s dispute and/or by failing to provide Quicken

all of the relevant information Plaintiff provided to Equifax in her dispute.



                                         65
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 66 of 68




      313. Equifax’s actions and omissions as described herein were willful,

rendering Equifax liable to Plaintiff for punitive damages and/or statutory damages

pursuant to 15 U.S.C. § 1681n.

      314. Equifax’s actions and omissions as described herein were undertaken in

reckless disregard for its duties under the FCRA.

      315. Plaintiff is entitled to recover costs and attorney’s fees from Equifax

pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                    COUNT IV

            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                         15 U.S.C. § 1681i(a)(7)

      316. Plaintiff incorporates by reference all preceding paragraphs as though

fully stated herein.

      317. Pursuant to § 1681i(a)(7), Equifax had a duty to provide Plaintiff a

description of the procedures Equifax actually used to determine the accuracy and

completeness of the disputed Quicken Mortgage information concerning Plaintiff in

her file and consumer report.

      318. As described herein, Equifax violated 15 U.S.C. § 1681i(a)(7) by twice

failing to provide Plaintiff a description of the procedures Equifax actually used to

determine the accuracy and completeness of the disputed Quicken Mortgage

information concerning Plaintiff in her file and consumer report.

                                         66
     Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 67 of 68




      319. Pursuant to § 1681i(a)(7), Equifax had a duty to provide Plaintiff with

the business name and contact information of any furnisher of information that

Equifax contacted in connection with Plaintiff’s dispute.

      320. As described herein, Equifax violated 15 U.S.C. § 1681i(a)(7) by twice

failing to provide Plaintiff with the business name and contact information of any

furnisher of information that Equifax contacted in connection with Plaintiff’s

dispute.

      321. Equifax’s actions and omissions as described herein were willful,

rendering Equifax liable to Plaintiff for punitive damages and/or statutory damages

pursuant to 15 U.S.C. § 1681n.

      322. Equifax’s actions and omissions as described herein were undertaken in

reckless disregard for its duties under the FCRA.

      323. Plaintiff is entitled to recover costs and attorney’s fees from Equifax

pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                 TRIAL BY JURY


      324. Plaintiff is entitled to and hereby requests a trial by jury.

      WHEREFORE, Plaintiff prays that judgment be entered in her favor and

against Equifax for:

       a) Statutory damages pursuant to 15 U.S.C. § 1681n;
                                          67
    Case 1:21-cv-02299-CAP-CMS Document 1 Filed 06/03/21 Page 68 of 68




       b) Punitive damages pursuant to 15 U.S.C. § 1681n;

       c) Actual damages pursuant to 15 U.S.C. § 1681o;

       d) Reasonable attorney’s fees and costs pursuant to 15 U.S.C. §§ 1681n

          and/or 1681o; and

       e) Such other and further relief as may be just and proper.

Respectfully submitted this 3rd day of June, 2021.




                                          BERRY AND ASSOCIATES
                                          /s/ Joseph L. Erkenbrack
                                          Matthew T. Berry
                                          Georgia Bar No. 055663
                                          matt@mattberry.com
                                          Joseph L. Erkenbrack
                                          Georgia Bar No. 801728
                                          jerkenbrack@mattberry.com
                                          Berry & Associates
                                          2751 Buford Highway, Suite 600
                                          Atlanta, Georgia 30324
                                          OFFICE     (678) 996-5172
                                          FAX        (678) 996-5198
                                          Counsel for Plaintiff




                                        68
